Title: From Alexander Hamilton to Henry Knox, 12 February 1794
From: Hamilton, Alexander
To: Knox, Henry



Treasury department Febry 12th. 1794.
Sir.

Inclosed you will find the copy of a letter from Mr. Habersham of the 16th ultimo.
The bearer of it (who is mentioned in it) informs me that from the month of June last till he left Georgia, there had been kept on foot from a thousand to twelve hundred Militia and that arrangements appeared to be going on for encreasing the number. The expense you will perceive, has been out of all proportion of what was contemplated.
I am compelled to state it as my opinion, that precise orders ought to be given to the Agent of the United States for supplying the forces in Georgia, not to authorise issues of any supplies on account of the United States for the Militia, or Corps called out, or embodied under the Authority of the State of Georgia, or of it’s Officers, except in cases specially sanctioned by this Government, and previously notified to him from the proper department. If this idea be adopted it will be requisite to communicate to him, what Corps may regularly be kept on foot under subsisting authority.
The bearer of Mr Habersham’s letter returns in the course of this week. It is desireable that a decision on the above point should be had in time to be conveyed by him.
with great respect   I have the honor to be &c.

Alexander Hamilton
The Secretary at War.

